712 N.W.2d 504 (2006)
474 Mich. 1131
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Plaintiff-Appellant,
v.
Jeffrey HALLER, an individual d/b/a H & H Poured Walls, Defendant, and
Bradley V. Dinnan, Defendant-Appellee.
Docket No. 128841 (46). COA No. 250272.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for reconsideration of this Court's order of *505 February 3, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., would grant reconsideration, and on reconsideration would grant leave to appeal.